      Case 4:14-cv-01698 Document 1575 Filed on 07/20/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 20, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KEITH COLE, et al,                                §
                                                  §
         Plaintiffs,                              §
VS.                                               § CIVIL ACTION NO. 4:14-CV-1698
                                                  §
BRYAN COLLIER, et al,                             §
                                                  §
         Defendants.                              §

                                             ORDER

        Pending before this Court is a pro se motion by Shannon Mark Douthit and Anthony Ortiz,

both class members incarcerated at the Pack Unit, alleging that drinking water at the Pack Unit

contains unacceptable levels of E. coli. (Doc. No. 1544). Both Mr. Douthit and Mr. Ortiz have

filed a number of notices relating to E. coli in the drinking water in addition to this Motion. (Doc.

Nos. 1537, 1538, 1542, 1543). Class Counsel has filed an advisory in response to Mr. Douthit and

Mr. Ortiz’s complaints. (Doc. No. 1545). Class Counsel states that they have investigated the claim

and have not found evidence of E. coli infection at the Pack Unit. They also state that TDCJ has

tested the water at several points of use throughout the facility, and all test results have indicated

no E. coli contamination. (Doc. No. 1545-1).

        Because the results of both Class Counsel’s and TDCJ’s investigations have indicated no

evidence of E. coli contamination or infection, the Court hereby DENIES Mr. Douthit and Mr.

Ortiz’s pro se motion without prejudice for refiling if the circumstances in the Pack Unit change

or additional evidence of E. coli contamination surfaces.

        IT IS SO ORDERED.




                                                  1
Case 4:14-cv-01698 Document 1575 Filed on 07/20/20 in TXSD Page 2 of 2



  SIGNED at Houston, Texas, on this the 18th day of July, 2020.




                                             KEITH P. ELLISON
                                             UNITED STATES DISTRICT JUDGE




                                        2
